DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms Wi-Fi Direct, Blue-ray Disc, and DVD, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The applicant is advised to review the specification and correct any other Trademarks that are sited.
Claim Objections
Claim 7 objected to because of the following informalities: the term “the first vertebra is the C3” should read “the first vertebra is C3”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 2 of each claim stated above, the term “and/or” makes the structure and function of the claimed invention unclear. It is suggested that the applicant change “and/or” to read “or”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The functional language and statement of intended use of claim are not found to impart any further structural limitations over the prior art, as the position of the first and second sets of electrodes already select the motor neuron that are intended to be stimulated. Claim 18 states that he first and second signals of the first and second sets of electrodes excite the set of motor neurons of the patient. The motor neuron cannot be excited by the electrodes until positioned on the patient and supplied with a stimulation signal, therefore the position has already selected the set of motor neurons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8, 15, 18-19, 21, 23, 25, 33, 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al (U.S. PG Pub 20140163660 A1).
Regarding claim 1, Fang teaches a system for exciting a selected set of motor neurons of a patient ([0042]; [0046] teaches a therapy system (200); Fig.1 and 2) the system comprising: 5one or more signal generators configured for generating a first electrical signal and a second electrical signal ([0042]; [0046] Fig 1 and 2 element 101); a first set of wires configured to provide the first electrical signal to a first set of electrodes (Fig 1 and 2 teach a first lead 108 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]) , wherein the first set of electrodes are configured for being secured to a first set of positions on the patient ([0046] teaches that the first set of electrode connected to the first lead (108) can be disposed adjacent different nerves than the electrodes connected to the second lead (109); Fig. 20-21 element 152 [0133]-[0134]); 10a second set of wires configured to provide the second electrical signal to a second set of electrodes Fig 1 and 2 teach a second lead 109 (wire) connected to electrodes 110; Fig. 20-21 element 154 [0133]-[0134]), wherein the second set of electrodes are configured for being secured to a second set of positions on the patient ([0046] teaches that the first set of electrode connected to the first lead (108) can be disposed adjacent different nerves than the electrodes connected to the second lead (109); Fig. 20-21 element 154 [0133]-[0134]); and a controller 
Regarding claims 2, Fang teaches the system and method in claim 1, wherein the first frequency is greater than 1 kHz and the second frequency is greater than 1 kHz ([0018] teaches a first frequency up to 1500Hz and a second frequency between 2500 and 20000Hz).
Regarding claim 4, Fang teaches the systems in claims 1, wherein the first set of positions and the second set of positions are subcutaneous positions (([0010] teaches percutaneous leads having electrodes interested into the epidermal space; [0020] and Fig 2 teach percutaneous leads and electrodes; Figs 19a-c and 20; [0133]).
Regarding claim 6, Fang teaches the system in claim 1, wherein the first set of positions are located proximate a first vertebra of the patient and the second set of positions are located proximate a second vertebra of the patient ([0055] teaches that stimulation can be applied to more than one selected vertebral level; [0131] teaches a first pair of electrodes being placed on the S3 vertebra and a second pair of electrodes placed on the L5 vertebra; [0144]).
Regarding claim 8, Fang teaches the system in claim 1, wherein the first signal and the second signal are pulsed signals (figs 4 and 5 illustrate the pulsed signals used for stimulation; [0042] teaches 
Regarding claim 15, Fang teaches the system of claim 1, wherein at least one of the first set of positions and the second set of positions are located on or near the patient's spinal cord ([abs]; [0016]; [0042]).
Regarding claim 18, Fang teaches a method for exciting a selected set of motor neurons of a patient ([abs]; [0016]) , the method comprising: causing a first signal generator to generate a first electrical signal ([0042] teaches the pulse generator 101 can have multiple portions with multiple housings; [0140] teaches a first portion of the pulse generator generating a first signal); causing a second signal generator to generate a second electrical signal ([0042] teaches the pulse generator 101 can have multiple portions; [0140] teaches a second portion of the pulse generator generating a second signal); applying the first electrical signal to a first set of electrodes secured to a first set of positions on the patient (Fig 1 and 2 teach a first lead 108 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]); and applying the second electrical signal to a second set of electrodes secured to a second set of positions on the patient (Fig 1 and 2 teach a second lead 109 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]), wherein: the first electrical signal is a periodic signal of a first frequency ([0018] teaches the device directing a first signal with a first periodic frequency of up to 1500Hz to a first target location; Fig 9 element 950), the second electrical signal is a periodic signal of a second frequency ([0018] teaches the device directing a second signal with a second periodic frequency, between 2500-20000Hz, to a second target location; Fig 9 element 900), the first frequency and the second frequency differ by a non-zero frequency difference ([0018] teaches a first frequency up to 1500Hz and a second frequency between 2500 and 20000Hz), and providing the first signal to the first electrodes and the second signal to the second electrodes excites a selected set of 
Regarding claim 19, Fang teaches the method of claim 18, wherein the first frequency is greater than 1 kHz and the second frequency is greater than 1 kHz ([0018] teaches a first frequency up to 1500Hz and a second frequency between 2500 and 20000Hz).
Regarding claim 21, Fang teaches the method of claim 18, wherein the first set of positions and the second set of positions are subcutaneous positions ([0010] teaches percutaneous leads having electrodes interested into the epidermal space; [0020] and Fig 2 teach percutaneous leads and electrodes; Figs 19a-c and 20; [0133]; claim 53).
Regarding claim 23, Fang teaches the method of claim 18, wherein the first set of positions are located at a first vertebra of the patient and the second set of positions are located at a second vertebra of the patient ([0055] teaches that stimulation can be applied to more than one selected vertebral level; [0131] teaches a first pair of electrodes being placed on the S3 vertebra and a second pair of electrodes placed on the L5 vertebra; [0144]).
Regarding claim 25, Fang teaches the method of claim 18, wherein the first signal and the second signal are pulsed signals (figs 4 and 5 illustrate the pulsed signals used for stimulation; [0042] teaches that the signal generated is a pulsed signal generator, therefore the stimulation signals would be pulsed).
Regarding claim 31, Fang teaches the method in claim 31, wherein generation of the first signal by the first signal generator and generation of the second signal by the second signal generator are controlled by a controller ([0018] teaches a controller for controlling a first signal delivery device for generating a first and second signal delivery device for generating a second signal; [0042]; [0146]).
Regarding claim 35, Fang the method in claim 18, wherein the first and second sets of positions select the selectable set of motor neurons ([0016] and [0018] teach targeting a first and second location 
Regarding claim 33, Fang teaches the method of claim 18, wherein at least one of the first set/pair of positions and the second set/pair of positions are located on or near the patient's spinal cord ([abs]; [0016]; [0042]).
Regarding claim 37, Fang teaches a computer program product, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein ([0042] teaches the pulse generator having a computer readable medium with instructions and further having one or more processors and memories; [0045] teaches an external programmer for communicating and instructing the pulse generator), the computer-executable program code instructions comprising program code instructions configured to, when executed by a 25controller: cause a first signal generator to generate a first electrical signal ([0042] teaches the pulse generator 101 can have multiple portions with multiple housings; [0140] teaches a first portion of the pulse generator generating a first signal); and cause a second signal generator to generate a second electrical signal ([0042] teaches the pulse generator 101 can have multiple portions; [0140] teaches a second portion of the pulse generator generating a second signal); wherein: the first electrical signal is applied to a first set of electrodes secured to a 30first set of positions on the patient (Fig 1 and 2 teach a first lead 108 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]), the second electrical signal is applied to a second set of electrodes secured to a second set of positions on the patient (Fig 1 and 2 teach a second lead 109 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]), the first electrical signal is a periodic signal of a first frequency ([0018] teaches the device directing a first signal with a first periodic frequency of up to 1500Hz to a first target location; Fig 9 element 950), the second electrical signal is a periodic signal of a second frequency([0018] teaches the device directing a second signal with a second periodic frequency, between 2500-20000Hz, to a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10-14, 16-17, 20, 22, 24, 27-30, 32, 34, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. PG Pub 20140163660 A1) in view of Lu (U.S. PG Pub 20180185642 A1).
Regarding claim 3, Fang teaches the device of claim 1, however fails to teach wherein the first set of positions and the second set of positions are located on the patient's surface or skin.
Lu teaches a device in the same field of invention, having different sets of electrodes for stimulating different regions, wherein the electrodes are disposed on the surface of the skin ([0016]; [0018]; [0096]; [0097];[0100] teaches embodiments where the electrodes are placed on the skin for transcutaneous stimulation)
It would have been obvious to one of ordinary skill in the art to modify the system of Fang to have the electrodes positioned on the surface of the patient’s skin as taugt by Lu to perform transcutaneous stimulation, and stimulate the patient in a non-invasive way, without the need to implant the electrodes, or pierce the skin (Lu [0166]). 
Regarding claim 5, the modified system of Fang teaches the system in claim 3, wherein each of the first set of positions and the second set of positions are on and/or proximate one of the patient's ventral or dorsal surface ([0010] teaches the electrodes being placed on the dorsal column for electrical stimulation; [0016] and [0017] teach a methods for stimulation where the first target location and second target location are the dorsal column; Figures 20 and 21; [0039]; [0040]).
Regarding claim 7, Fang teaches the system of claim 6, however fails to teach, wherein the first vertebra is the C3 and the second vertebra is C5.
Lu teaches a system in the same field of invention, wherein a first set of electrodes are placed on the C3 vertebra and the second set of electrodes are placed on the C5 vertebra ([0071 teaches stimulating a first location being C3 and a second location being C5; [0145] teaches stimulating C3 at 1.5mA and C5 at 1.5mA; [0205] teaches having two or more leads positioned between C1 and C7).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to modify Fang to have the first set of electrodes be placed proximate to C3 and a second set of electrodes placed proximate to C5 as taught by Lu in order to stimulate the targeted nerves and tissue located near the respective vertebrae and increase respiratory frequency (Lu [0145]). 
Regarding claim 10, Fang teaches the system in claim 1, however, fails to teach wherein the motor neurons are associated with the patient's diaphragm and providing the first signal to the first electrodes and the second signal to the second electrodes excites the patient's diaphragm.
Lu teaches a device in the same field of invention, wherein the motor neurons are associated with the patient's diaphragm and providing the first signal to the first electrodes and the second signal to the second electrodes excites the patient's diaphragm [0278] teaches that stimulating electrodes in different regions of the cervical region resulted in diaphragm bursts; [0325]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings of Fang to have the stimulation of the first and second signal excite the patient’s diaphragm as taught by Lu, in order to generate physiological respiratory/lung function (Lu [0278]).
Regarding claim 11, the functional language and statement of intended use of claim 11 has been carefully considered but are not found to impart any further structural limitations over the prior art. Since the modified system of Fang in view of Lu utilizes a system for exciting motor neurons comprising a first set of electrodes and a second set of electrodes emitting a first and second signals having a non-zero difference, wherein the signals excite a patient’s diaphragm, as claimed by the applicant, the modified invention of Fang is therefore capable of being used on a patient, wherein the patients diaphragm is paralyzed following neurologic injury or rendered inactive due to drug overdose. In addition, nothing prevents the modified system of Fang from being used on patients who have suffered neurologic injury or drug overdose.
Regarding claim 12, Fang teaches the system in claim 1, however, fails to teach wherein the first signal has an amplitude of 3 mA and the second signal has an amplitude of 5 mA.
Lu teaches a system in the same field of invention, wherein the amplitude for the epidural stimulation signal is 3mA or 5mA ([0034]; [0196]) and wherein a first and second stimulation signal have different amplitudes ([0207]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify the teachings of Fang to have the first signal have an amplitude of 3mA and the second signal to have an amplitude of 5mA as taught by Lu, in order to elicit an intended response from the stimulation. I
Regarding claim 13, Fang teaches the system in claim 1, however fails to teach wherein the frequency difference is approximately 50Hz.
Lu teaches a device in the same field of invention, wherein the frequency for the transcutaneous stimulation is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([0018]) and wherein the frequency of the 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the system of Fang to have the frequency difference between the first and second signal be approximately 50, for example, having the first signal be 40Hz and have the frequency of the second signal be 90Hz as taught by Lu, in order to create a more targeted therapy treatment to treat the patient’s condition.
Further, Fang discloses the claimed invention except for the first and second signals having a frequency difference of approximately 50Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system  as taught by Fang to have a frequency difference of approximately 50Hz between a first and second signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 14, Fang teaches the system in claim 1, wherein the controller comprises a processor or microprocessor configured for controlling the first signal generator to generate the first signal and the second signal generator to generate the second signal ([0042] teaches the pulse generator comprising a processor for directing the output signals). However, Fang fails to teach, wherein a processor or microprocessor configured to act as a clock for controlling the first and second pulse generators.
Lu teaches a device in the same field of invention, wherein the controller comprises a processor or microprocessor configured to act as a clock for controlling the first signal generator to generate the 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Fang to have a controller configured to act as a clock as taught by Lu for controlling the first signal generator to generate a first signal and second signal generator to generate a second signal to adjust time and duration of the stimulation and treatment ([0226]; [0245]) 
Regarding claim 16, Fang teaches the system in claim 1, however fails to teach wherein excitation of the motor neurons causes excitation of one or more muscles of the patient.
Lu teaches a device in the same field of invention, wherein excitation of the motor neurons causes excitation of one or more muscles of the patient ([0005]; [0006]; [0278]).
It would have been obvious before the effective filling date to modify the system of Fang to wherein excitation of the motor neurons causes excitation of one or more muscles of the patient as taught by Lu, in order to elicit a muscular or physiological function. Such as exciting the diaphragm to induce respiration ([0278]).
Regarding claim 17, Fang teaches the system in claim 1, however fails to teach, wherein the frequency difference being in the range of 0.1 to 200 Hz.
Lu teaches a system in the same field of invention, wherein the frequency for the transcutaneous stimulation is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([0018]) and wherein the frequency of the epidural stimulation signal is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([003]) and wherein a first and second stimulation signal have different amplitudes ([0207]; [0229]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the system of Fang to have the frequency difference be between .1 to 200Hz, for 
Further, Fang discloses the claimed invention except for the first and second signals having a frequency difference in the range of .1 to 200Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Fang to have a frequency difference in the range of .1 to 200Hz between a first and second signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 20, Fang teaches the method in claim 18, however fails to teach, wherein the first set of positions and the second set of positions are located on the patient's surface or skin.
Lu teaches a method in the same field of invention, having different sets of electrodes for stimulating different regions, wherein the electrodes are disposed on the surface of the skin ([0016]; [0018]; [0096]; [0097];[0100] teaches embodiments where the electrodes are placed on the skin for transcutaneous stimulation)
It would have been obvious to one of ordinary skill in the art to modify the method of Fang to have the electrodes positioned on the surface of the patient’s skin to perform transcutaneous stimulation as taught by Lu, and stimulate the patient in a non-invasive way, without the need to implant the electrodes, or pierce the skin (Lu [0166]). 
Regarding claim 22, the modified invention of Fang teaches the method of claim 20, wherein each of the first set of positions and the second set of positions are on or proximate one of the patient's 
Regarding claim 24, Fang teaches the method in claim 23, however fails to teach, wherein the first vertebra is the C3 and the second vertebra is C5.
Lu teaches a method in the same field of invention, wherein a first set of electrodes are placed on the C3 vertebra and the second set of electrodes are placed on the C5 vertebra ([0071 teaches stimulating a first location being C3 and a second location being C5; [0145] teaches stimulating C3 at 1.5mA and C5 at 1.5mA; [0205] teaches having two or more leads positioned between C1 and C7).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to modify the method of Fang to have the first set of electrodes be placed proximate to C3 and a second set of electrodes placed proximate to C5 as taught by Lu in order to stimulate the targeted nerves and tissue located near the respective vertebrae and increase respiratory frequency (Lu [0145]). 
Regarding claim 27, Fang teaches the method in claim 18, however, fails to teach wherein the motor neurons are associated with the patient's diaphragm and providing the first signal to the first electrodes and the second signal to the second electrodes excites the patient's diaphragm.
Lu teaches a method in the same field of invention, wherein the motor neurons are associated with the patient's diaphragm and providing the first signal to the first electrodes and the second signal to the second electrodes excites the patient's diaphragm [0278] teaches that stimulating electrodes in different regions of the cervical region resulted in diaphragm bursts; [0325]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings of Fang to have the stimulation of the first and second signal excite the patient’s diaphragm as taught by Lu, in order to generate physiological respiratory/lung function (Lu [0278]).
Regarding claim 28, the functional language and statement of intended use of claim 27 has been carefully considered but are not found to impart any further structural limitations over the prior art. Since the modified system of Fang in view of Lu utilizes a method for exciting motor neurons comprising a first set of electrodes and a second set of electrodes emitting a first and second signals having a non-zero difference, wherein the signals excite a patient’s diaphragm, as claimed by the applicant, the modified invention of Fang is therefore capable of being used on a patient, wherein the patients diaphragm is paralyzed following neurologic injury or rendered inactive due to drug overdose. In addition, nothing prevents the modified method of Fang from being used on patients who have suffered neurologic injury or drug overdose.
Regarding claim 29, Fang teaches the method in claim 18, however, fails to teach wherein the first signal has an amplitude of 3 mA and the second signal has an amplitude of 5 mA.
Lu teaches a method in the same field of invention, wherein the amplitude for the epidural stimulation signal is 3mA or 5mA ([0034]; [0196]) and wherein a first and second stimulation signal have different amplitudes ([0207]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify the teachings of Fang to have the first signal have an amplitude of 3mA and the second signal to have an amplitude of 5mA as taught by Lu, in order to elicit a desired response from the stimulation. 
Regarding claim 30, Fang teaches the method in claim 18, however fails to teach wherein the frequency difference is approximately 50Hz.
Lu teaches a method in the same field of invention, wherein the frequency for the transcutaneous stimulation is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([0018]) and wherein the frequency of the epidural stimulation signal is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([003]) and wherein a first and second stimulation signal have different amplitudes ([0207]; [0229]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the method of Fang to have the frequency difference between the first and second signal be approximately 50, for example, having the first signal be 40Hz and have the frequency of the second signal be 90Hz as taught by Lu, in order to elicit the desired responses from during stimulation.
Further, Fang discloses the claimed invention except for the first and second signals having a frequency difference of approximately 50Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Fang to have a frequency difference of approximately 50Hz between a first and second signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 32, Fang teaches the method in claim 31, wherein the controller comprises a processor or microprocessor configured for controlling the first signal generator to generate the first signal and the second signal generator to generate the second signal ([0042] teaches the pulse generator comprising a processor for directing the output signals). However, Fang fails to teach, wherein a processor or microprocessor configured to act as a clock for controlling the first and second pulse generators.
Lu teaches a method in the same field of invention, wherein the controller comprises a processor or microprocessor configured to act as a clock for controlling the first signal generator to generate the first signal and the second signal generator to generate the second signal ([0225] teaches a control module comprising a processor for sending instructions to the signal generation module and 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the method of Fang to have a controller configured to act as a clock as taught by Lu for controlling the first signal generator to generate a first signal and second signal generator to generate a second signal to adjust time and duration of the stimulation and treatment in order to personalize or adjust treatment for patients ([0226]; [0245]).
Regarding claim 34, Fang teaches the method in claim 18, however fails to teach wherein excitation of the motor neurons causes excitation of one or more muscles of the patient.
Lu teaches a method in the same field of invention, wherein excitation of the motor neurons causes excitation of one or more muscles of the patient ([0005]; [0006]; [0278]).
It would have been obvious before the effective filling date to modify the method of Fang to wherein excitation of the motor neurons causes excitation of one or more muscles of the patient as taught by Lu, in order to elicit a muscular or physiological function. Such as exciting the diaphragm to induce respiration ([0278]).
Regarding claim 36, Fang teaches the method of claim 18, however fails to teach, wherein the frequency difference being in the range of 0.1 to 200 Hz.
Lu teaches a method in the same field of invention, wherein the frequency for the transcutaneous stimulation is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([0018]) and wherein the frequency of the epidural stimulation signal is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([003]) and wherein a first and second stimulation signal have different amplitudes ([0207]; [0229]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the method of Fang to have the frequency difference be between .1 to 200Hz, for 
Further, Fang discloses the claimed invention except for the first and second signals having a frequency difference in the range of .1 to 200Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Fang to have a frequency difference in the range of .1 to 200Hz between a first and second signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 38, Fang teaches the computer program product in claim 37, however fails to teach, wherein the frequency difference being in the range of 0.1 to 200 Hz.
Lu teaches a system in the same field of invention, wherein the frequency for the transcutaneous stimulation is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([0018]) and wherein the frequency of the epidural stimulation signal is 10, 20, 30, 40, 50 ,60 ,70 ,80, 90, 100, or 200Hz ([003]) and wherein a first and second stimulation signal have different amplitudes ([0207]; [0229]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the system of Fang to have the frequency difference be between .1 to 200Hz, for example, having the first signal be 40Hz and have the frequency of the second signal be 90Hz as taught by Lu, in order to create a more targeted therapy treatment to treat the patient’s condition.
Further, Fang discloses the claimed invention except for the first and second signals having a frequency difference in the range of .1 to 200Hz.  It would have been obvious to one having ordinary .
Claims 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. PG Pub 20140163660 A1) in view of Bhadra et al (U.S. PG Pub 20090254144 A1).
Regarding claim 9, Fang teaches the system in claim 8, however, fails to teach wherein a pulse of the first and second signals comprises the first and second signal being provided for a first length of time followed by the first and second signals being off for a second length of time, the first length of time being in the range of 100 milliseconds to 2 seconds and the second length of time being in the range of 100 milliseconds to 3 seconds.
Bhadra teaches a device in the same field of invention, wherein a first sensory signal stimulates an afferent verve and a second motor signal stimulates an efferent/motor nerve (motor neuron) ([0031]; claim 5) and the stimulation period (first length of time) of the first signal is 1 second and the stimulation period (first length of time) of the second signal is .5 seconds, wherein the off period (second length of time) of the first signal is one second and the off period (second length of time) of the second signal is 1.5 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Fang to have the first and second signal being provided for 1-1.5 seconds followed by the first and second signals being off for .5-1 second as, taught by Bhadra, in order to stimulate the 
Regarding claim 26, Fang teaches the method in claim 18, however, fails to teach wherein a pulse of the first and second signals comprises the first and second signal being provided for a first length of time followed by the first and second signals being off for a second length of time, the first length of time being in the range of 100 milliseconds to 2 seconds and the second length of time being in the range of 100 milliseconds to 3 seconds.
Bhadra teaches a method in the same field of invention, wherein a first sensory signal stimulates an afferent verve and a second motor signal stimulates an efferent/motor nerve (motor neuron) ([0031]; claim 5) and the stimulation period (first length of time) of the first signal is 1 second and the stimulation period (first length of time) of the second signal is .5 seconds, wherein the off period (second length of time) of the first signal is one second and the off period (second length of time) of the second signal is 1.5 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the method of Fang to have the first and second signal being provided for 1-1.5 seconds followed by the first and second signals being off for .5-1 second as, taught by Bhadra, in order to stimulate the nervous system as desired in order induce or reduce contractions of target tissues (Bhadra [0039]; [0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792